DARR, District Judge.
The motion is to strike from the complaint language used in describing the plaintiff’s injuries, as follows, “and he was otherwise injured”. Or that the plaintiff be required to specifically set out such injuries as might be covered by the clause, “and he was otherwise injured”.
Rule 8 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provides that as to the relief sought it shall be a short and plain statement of the claim.
Rule 84, F.R.C.P., provides that the forms in the appendix to the Rules are to indicate the simplicity and brevity which the Rules contemplate.
In these forms on suggested complaints based upon negligence for personal injuries the expression “and was otherwise injured” appears.
From the above, it is my opinion that the complaint is sufficient in this respect.
Should the defendants need further information in this regard, it might be obtained under the provisions of the Rules by discovery in any one of the several methods provided.
The motion of the defendants is overruled. Order accordingly.